Exhibit 10.22(d)

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of February 16, 2018 among GREEN PLAINS OPERATING COMPANY LLC, a Delaware
limited liability company (the “ Borrower ”), the Guarantors party hereto, the
Lenders party hereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer. All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement
(as defined below).

RECITALS

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
are parties to that certain Credit Agreement, dated as of July 1, 2015 (as
amended or modified from time to time, the “ Credit Agreement ”);

WHEREAS, the Borrower has requested amendments to the Credit Agreement as set
forth herein; and

WHEREAS, the Required Lenders are willing to agree to such amendments as set
forth herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Amendments to Credit Agreement.

(a) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

“Jefferson JV Investment” means a joint venture Investment whereby BlendStar LLC
shall acquire 50% of the limited liability company Equity Interests of JGP
Energy Partners LLC.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Titan JV Investment” means a joint venture Investment between BlendStar LLC and
Delek Logistics Partners, LP whereby BlendStar LLC directly or indirectly
acquires 50% of the limited liability company Equity Interests of DKGP Energy
Terminals LLC.

 

1

--------------------------------------------------------------------------------

 

 

(b) The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

following to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges for such period, (ii) the provision for
federal, state, local and foreign income taxes payable for such period, and
(iii) depreciation and amortization expense for such period, (b) for the fiscal
quarter during which the Titan JV Investment is consummated and for the next
three fiscal quarters thereafter, the amounts set forth on a certificate of a
Responsible Officer of the Borrower (together with supporting calculations)
which represent the Borrower’s estimate of what its share of quarterly cash
distributions from the Titan JV Investment would have been (assuming that the
Titan JV Investment had been consummated on the first day of such period) for
the four fiscal quarters ending on the last day of the fiscal quarter during
which the Titan JV Investment is consummated (such certificate, amounts and
calculations to be acceptable to the Administrative Agent and the Required
Lenders (and shall be deemed acceptable unless the Required Lenders have
notified the Administrative Agent and the Borrower to the contrary within five
Business Days after receipt of such certificate)), and (c) for the fiscal
quarter during which the Jefferson JV Investment is consummated and for the next
three fiscal quarters thereafter, the amounts set forth on a certificate of a
Responsible Officer of the Borrower (together with supporting calculations)
which represent the Borrower’s estimate of what its share of quarterly cash
distributions from the Jefferson JV Investment would have been (assuming that
the Jefferson JV Investment had been consummated on the first day of such
period) for the four fiscal quarters ending on the last day of the fiscal
quarter during which the Jefferson JV Investment is consummated (such
certificate, amounts and calculations to be acceptable to the Administrative
Agent and the Required Lenders (and shall be deemed acceptable unless the
Required Lenders have notified the Administrative Agent and the Borrower to the
contrary within five Business Days after receipt of such certificate)). For
purposes of clarification, with respect to the calculation of Consolidated
EBITDA for any four fiscal quarter period, amounts added back pursuant to
clauses (b) and (c) above shall only include the Borrower’s estimate of what its
share of quarterly cash distributions would have been for the applicable fiscal
quarters ending during such four fiscal quarter period.

(c) A new clause (d) is hereby added to Section 5.12 of the Credit Agreement to
read as follows:

(d) The Borrower represents and warrants that it is not and will not be using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments.

(d) Section 7.02 of the Credit Agreement is hereby amended by removing the word
“and” at the end of subsection (h), replacing the “.” at the end of subsection
(i) with the words “; and” and adding the following subsection (j):

(j) (i) the Titan JV Investment in an aggregate amount not to exceed $86,000,000
pursuant to this subsection (j) during the term of this Agreement and (ii) the
Jefferson JV Investment in an aggregate amount not to exceed $50,000,000
pursuant to this subsection (j) during the term of this Agreement, in each case,
so long as (A) no Default shall have occurred and be continuing or would result
from such Investment, (B) the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
demonstrating that the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11  recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 6.01(a)  or (b)  after giving
effect any Indebtedness incurred in connection with such Investment on a Pro
Forma Basis (and the Consolidated Leverage Ratio, as so calculated, shall be at
least 0.25 less than the maximum Consolidated Leverage Ratio then permitted
under Section 7.11(b) ), and (C) the representations and warranties made by the
Loan Parties in each Loan Document shall be true and correct in all material
respects at and as if made as of the date of such Investment (after giving
effect thereto).

 

2





--------------------------------------------------------------------------------

 

 

(e) A new Section 9.12 is hereby added to the Credit Agreement to read as
follows:

9.12 Lender ERISA Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84- 14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

 

3





--------------------------------------------------------------------------------

 

 



(i) none of the Administrative Agent or the Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arranger hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

4





--------------------------------------------------------------------------------

 

 



2. Effectiveness; Conditions Precedent. This Agreement shall be effective upon:

(a) receipt by the Administrative Agent of copies of this Agreement duly
executed by the Borrower, the Guarantors, the Administrative Agent and the
Required Lenders;

(b) receipt by the Administrative Agent of any fees and expenses required to be
paid in connection with this Agreement; and

(c) payment by the Borrower of all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent in connection with this
Agreement (directly to such counsel if requested by the Administrative Agent).

3. Authority/Enforceability. Each Loan Party represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Agreement.

(b) This Agreement has been duly executed and delivered by such Loan Party and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, subject to applicable Debtor Relief Laws and to general
principles of equity.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Loan Party of this Agreement.

(d) The execution and delivery of this Agreement does not (i) contravene the
terms of its Organization Documents or (ii) violate any Law.

4. Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Agreement (a) the representations and warranties set forth in Article V of the
Credit Agreement or in any other Loan Document or which are contained in any
document furnished at any time under or in connection therewith are true and
correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date and (b) no event has
occurred and is continuing which constitutes a Default.

5. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of executed
counterparts of this Agreement by facsimile or other secure electronic format
(.pdf) shall be effective as an original.

6. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

8. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

 

5



--------------------------------------------------------------------------------

 

 



9. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[signature pages follow]

 

6





--------------------------------------------------------------------------------

 

 



Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

﻿

BORROWER:

﻿

 

GREEN PLAINS OPERATING COMPANY LLC,

a Delaware limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

﻿

﻿

GUARANTORS:

﻿

 

GREEN PLAINS PARTNERS LP,

a Delaware limited partnership

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

BBTL, LLC,

a Delaware limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

BIRMINGHAM BIOENERGY PARTNERS, LLC,

a Texas limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

BLENDSTAR LLC,

a Texas limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

BOSSIER CITY BIOENERGY PARTNERS, LLC,

a Texas limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

SECOND AMENDMENT TO CREDIT AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC

﻿

﻿

 



--------------------------------------------------------------------------------

 

 

COLLINS BIOENERGY PARTNERS, LLC,

a  Texas limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

GREEN PLAINS CAPITAL COMPANY LLC,

a Delaware limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

GREEN PLAINS ETHANOL STORAGE LLC,

a  Delaware limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

GREEN PLAINS LOGISTICS LLC,

a  Delaware limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

GREEN PLAINS TRUCKING II LLC,

a  Delaware limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

LITTLE ROCK BIOENERGY PARTNERS LLC,

a  Texas limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

LOUISVILLE BIOENERGY PARTNERS, LLC,

a Texas limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

NASHVILLE BIOENERGY PARTNERS, LLC,

a Texas limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

SECOND AMENDMENT TO CREDIT AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC

﻿

 



--------------------------------------------------------------------------------

 

 

OKLAHOMA CITY BIOENERGY PARTNERS, LLC,

a  Texas limited liability company

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

Vice President, Finance and Treasurer

﻿

 

SECOND AMENDMENT TO CREDIT AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC

﻿





--------------------------------------------------------------------------------

 

 



ADMINISTRATIVE

AGENT:

﻿

 

BANK OF AMERICA, N.A.

as Administrative Agent

﻿

 

By:

/s/ Linda Lov

Name:

Linda Lov

Title:

Assistant Vice President

﻿

 

SECOND AMENDMENT TO CREDIT AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC

﻿





--------------------------------------------------------------------------------

 

 



LENDERS:

﻿

 

BANK OF AMERICA, N.A.

as a Lender, L/C Issuer and Swing Line Lender

﻿

 

By:

/s/ Martha Carpenter Smith

Name:

Martha Carpenter Smith

Title:

SVP

﻿

 

BARCLAY BANK PLC,

as a Lender

﻿

 

By:

/s/ Vanessa A. Kurbatskiy

Name:

Vanessa A. Kurbatskiy

Title:

SVP

﻿

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

﻿

 

By:

 

Name:

 

Title:

 

﻿

 

ROYAL BANK OF CANADA,

as a Lender

﻿

 

By:

/s/ Kristan Spivey

Name:

Kristan Spivey

Title:

Authorized Signatory

﻿

 

BANKERS TRUST COMPANY,

as a Lender

﻿

 

By:

/s/ Michael V. Hinrichs

Name:

Michael V. Hinrichs

Title:

Vice President

﻿

 

FARM CREDIT SERVICES OF AMERICA, PCA

as a Lender

﻿

 

By:

/s/ Curt A. Brown

Name:

Curt A. Brown

Title:

Vice President

﻿

 

SECOND AMENDMENT TO CREDIT AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC

﻿

 

﻿

 

﻿





--------------------------------------------------------------------------------

 

 



LENDERS:

﻿

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

﻿

 

By:

/s/ Shai Bandner

Name:

Shai Bandner

Title:

Director

﻿

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

﻿

 

By:

/s/ Chris Chapman

Name:

Chris Chapman

Title:

Director

﻿

 

﻿

 

﻿

 

SECOND AMENDMENT TO CREDIT AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC

﻿



--------------------------------------------------------------------------------